By the Court.

Jenkins, J.,
delivering the opinion.
This is the second appearance of this case in this Court, and each writ of error was preceded by a verdict for plaintiff in the. Court below.
At the former hearing in this Court, the judgment below was reversed, on the ground that the plaintiff in the action had alleged a special contract to transport the cotton to Charleston, South Carolina, and had proven a contract to transport it to Augusta, Georgia. This Court then held “that the Rome Railroad Company has a right, under the powers granted by its charter, to contract to deliver produce at a point which can only be reached by passing it over connecting roads,” and thus settled a very important question in the case. After the return of the case for a re-hearing to the Court below, the plaintiffs amended their declaration by adding a count upon a contract to transport the cotton to Augusta, Georgia, and deliver it to the agent of the South Carolina Railroad, and also an averment that they had been injured by a delay off twenty-one days in the shipment of cotton from. Rome to-Kingston. From a comparison of the report of the case, in-25th Georgia Reports, 228, and the record now before us, it appears that the evidence adduced on the last trial varies-materially from that in the first. We see in the record now before us no evidence of a contract to transport to, and deliver at, Augusta, but there is evidence of a contract to transport and deliver at Charleston.1 The error now assigned *404is, the refusal of the Court below to grant the plaintiff in error a new trial on the grounds assigned in this motion which we proceed to consider.
1st. We see no error in the charge of the Court to the jury, “that they might consider the receipt of the Rome Railroad Company, together with all the facts of the case, to ascertain whether the defendants entered into a special contract to carry the cotton either to Augusta or to Charleston, and that the jury would have the right to find that such a contract was made, provided all. the facts of the case,- taken together, would*prove it.”
What is meant by “a special contract,” as that term is used, in the opinion of the Court, in 25th Georgia Reports, 228, and in the charge of the Court below ? Certainly not a contract by specialty, for it is not pretended that such an one was made in this case; and for the same reason not a contract in writing, clearly and distinctly setting forth the understanding between the parties. By the last paragraph of the opinion before, cited, it is manifest that by the term “special contract” this Court meant a contract to carry the cotton to some point beyond the terminus of the road belonging to the plaintiffs in error. The receipt, itself, is in the following words:
“ Rome, Georgia, January 10, 1851.
“ Received from Sullivan & Cabot, forty bales of cotton, marked as per margin, consigned to Robinson & Caldwell
3
(q2) twelve (g4c.) seventeen Q- Q- seven (S40j four.”
o.
It will be perceived that this receipt is exceedingly meagre, doubtless perfectly intelligible to the parties contracting, but not at all so, without further evidence to. a stranger to the usages of that trade. The place of delivery is not mentioned in it. The carriers acknowledge, in effect, that they received it, to be delivered to Robinson & Caldwell, and the legal inference would be, to be delivered at their place of business : but recourse must be had to aliunde evidence to *405ascertain whether that place be Kingston, Atlanta, Augusta or Charleston. It is not specified within what time the cotton should be delivered to the consignees.
The law implies a reasonable time; but aliwnde evidence must be invoked to show what is a reasonable time. It is not clearly expressed in the receipt whether or not . the consignor had to perform any other act, on the line of transportation, to insure the arrival of the cotton at its ultimate destination, nor upon what showing the consignees might claim the cotton when so arrived; but aliunde evidence brings out the usage and custom governing the business. It establishes the fact that, conforming to that usage and custom, the consignees at Charleston presented this identical receipt, which the first carrier on the line executed and delivered to the consignor, at the .depot of the last carrier on the line, and upon the faith of it alone, received the cotton. All these facts were in evidence, and they elucidated the meaning and effect of the receipt as understood by the parties. The charge of the Court very correctly instructed the jury to consider these facts in connection with the receipt, in making up the verdict.
2d. The correctness of the charge “that if the jury believed, from the evidence, that there was a contract to ship the cotton to Charleston, South Carolina, and the defendant failed to transport the same to Charleston in a reasonable time, and the plaintiffs were damaged by the delay, the defendant was liable,” is too apparent to admit of argument.
3d. Having carefully considered the evidence in the case, and the law arising upon it, we are quite satisfied that violence is done to neither, nor yet to the third item in the charge of the Court, by the verdict.
4th. It is scarcely necessary to add, that we think the motion for a nonsuit was properly refused. There have been three concurring verdicts in this case. The second was set aside upon a technical rule, to which the last is not obnoxious. We think they all accord with justice, and that litigation .between the parties should cease.
Let the judgment be affirmed.